Title: From Thomas Jefferson to Étienne Lemaire, 20 May 1802
From: Jefferson, Thomas
To: Lemaire, Étienne


            Dear SirMonticello May 20. 1802.
            I shall be in Washington towards the latter end of the next week, say about the 29th. or 30th. of the month. the more I have considered the proposition to recieve Edward again into service, the more fixed I am against it. besides the circumstances in his character which I mentioned to you, I had good reason to believe he read the papers which happened to be on my table whenever I went out of my cabinet; and it was impossible for me to lock them up every time I stepped out of the room. it was therefore a recommendation of Kramer to me that he could not read writing. I am in hopes mr Rapin will be able to send us a good one from Philadelphia. accept my best wishes.
            Th: Jefferson
          